Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 6-14, 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 20200111390 A1) hereafter referred to as Kim 
In regard to claim 1 Kim teaches an array substrate [see Fig. 7 see paragraph 0167 “stretchable display device 700 shown in FIGS. 7 and 8”], comprising: 
a plurality of substrates [see paragraph 0090 “the plurality of first lower patterns 110A disposed under the plurality of individual substrates 111 may support the plurality of individual substrates 111 as rigid lower patterns”] spaced apart from each other; 
a plurality of display units [see paragraph 0167 “FIG. 8 is a schematic cross-sectional view showing one subpixel of a stretchable display device”] provided on the plurality of substrates, respectively; 
a plurality of connection lines [“connecting lines 780”], each of which is configured to connect two adjacent display units of the plurality of display units; and 
a plurality of stretchable connection bridges [see paragraph 0092 “Since the second lower patterns 110B not overlapped with the plurality of individual substrates 111 are more flexible than the plurality of first lower patterns 110A, the areas where the second lower patterns 110B are disposed between the plurality of individual substrates 111 may be freely bent or stretched” ], each of which is configured to connect two adjacent substrates of the plurality of substrates, 
wherein a length of each connection line is greater [because it has the s shape] than a length of each stretchable connection bridge. 
In regard to claim 15 Kim teaches a display apparatus [see Fig. 1], comprising the array substrate of claim 1 and an integrated circuit [see paragraph 0049-0052 “driving IC 132” “Controllers such as an IC chip and a circuit may be mounted on the printed circuit board 140. A memory, a processor, etc., may also be mounted on the printed circuit board 140. The printed circuit board 140 transmits signals for driving the pixels from the controller to the pixels”] connected to the array substrate. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jung et al. (US 20170025550 A1) hereafter referred to as Jung 
In regard to claim 2 Kim does not specifically teach further comprising hollow-out regions which are between the plurality of display units by the connection lines and the stretchable connection bridges. 
See Jung Fig. 6D see paragraph 0073 “first wire 310 or the second wire 320 may be made of air-bridge metal”.
Thus it would be obvious to modify Kim to include further comprising hollow-out regions which are between the plurality of display units by the connection lines and the stretchable connection bridges.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation that air bridges are completely in the air so they have lower parasitic capacitance and better isolation. 
In regard to claim 3 Kim and Jung as combined teaches wherein two adjacent substrates of the plurality of substrates are connected by at least one [see Kim Fig. 7, 8 see paragraph 0092 “Since the second lower patterns 110B not overlapped with the plurality of individual substrates 111 are more flexible than the plurality of first lower patterns 110A, the areas where the second lower patterns 110B are disposed between the plurality of individual substrates 111 may be freely bent or stretched” ] of the plurality of stretchable connection bridges. 
In regard to claim 4 Kim and Jung as combined teaches  wherein the stretchable connection bridge has a length greater than or equal to [it is equal when the display is stretched horizontally because the 111 are on 110B, and also it is greater if the display is bent to bring the 111 closer, see Kim Fig. 8] a distance between two adjacent substrates. 
In regard to claim 5 Kim and Jung as combined teaches wherein straight lines formed by connecting connection points of the stretchable connection bridge between the two corresponding adjacent substrates on the two adjacent substrates are parallel to [see Kim Fig. 8 all the surfaces are horizontal] straight lines formed by connecting connection points of the connection line between the two display units on the two adjacent substrates on the two display units. 

Claim(s) 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee et al. (US 20210083142 A1) hereafter referred to as Lee .
In regard to claim 16 Kim teaches a method for manufacturing an array substrate [see Fig. 7 see paragraph 0167 “stretchable display device 700 shown in FIGS. 7 and 8”], comprising: 
forming a plurality of substrates [see paragraph 0090 “the plurality of first lower patterns 110A disposed under the plurality of individual substrates 111 may support the plurality of individual substrates 111 as rigid lower patterns”] spaced apart from each other and a plurality of stretchable connection bridges [see paragraph 0092 “Since the second lower patterns 110B not overlapped with the plurality of individual substrates 111 are more flexible than the plurality of first lower patterns 110A, the areas where the second lower patterns 110B are disposed between the plurality of individual substrates 111 may be freely bent or stretched” ] each of which is configured to connect two adjacent substrates of the plurality of substrates; 
forming a plurality of display units [see paragraph 0167 “FIG. 8 is a schematic cross-sectional view showing one subpixel of a stretchable display device”] spaced apart from each other and a plurality of connection lines [“connecting lines 780”] each of which is configured to connect two adjacent display units of the plurality of display units, 
wherein a length of the connection line is greater [because it has the s shape] than a length of the stretchable connection bridge; and 
aligning and assembling the plurality of substrates [see Fig. 4A see paragraph 0136, 0065 “referring to FIG. 4A, an individual substrate 111 is disposed on a temporary substrate TS, and a plurality of insulating layers including a buffer layer 112, a gate insulating layer 113, an inter-layer insulating layer 114, a planarization layer 115, a bank 116, and an encapsulation layer 117 that are sequentially formed, and a subpixel including a transistor 150 and an organic light emitting element 160 are formed on the individual substrate 111”] spaced apart from each other and the plurality of display units spaced apart from each other [ “the plurality of individual substrates 111 is spaced a predetermined distance apart from each other, so they may be disposed in a matrix shape”] in a one-to-one correspondence manner 
but does not specifically state by a transferring process. 
However transferring process is well known standard technique in the art which is used for this purpose, see Lee paragraph 0040-0056, 0015-0017 “LED transfer” .
Thus it would be obvious to modify Kim to include by a transferring process.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that transferring process is well known standard technique in the art which is known to give good results for this purpose.
In regard to claim 20 Kim and Lee as combined teaches  wherein the aligning and assembling the plurality of substrates spaced apart from each other [see Kim “the plurality of individual substrates 111 is spaced a predetermined distance apart from each other, so they may be disposed in a matrix shape”] and the plurality of display units spaced apart from each other in a one-to-one correspondence manner by a [see combination Lee] transferring process comprises adhering the plurality of substrates [see Kim teaches adhering under broadest reasonable interpretation “a subpixel including a transistor 150 and an organic light emitting element 160 are formed on the individual substrate 111”] to the plurality of display units in a one-to-one correspondence manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang et al. (US 20170033273 A1)  teaches fabricating air bridges see Fig. 1L, see paragraph 0047 “Removal of the inter-level dielectric layer 25 leaves an air gap 35 under the contact bridge 30 (between the large and small counter electrodes 21A and 21B, between the base electrode parts 11A and 11B under the contact bridge 30, vertically between the contact bridge 30 and substrate 5”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818